DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Specification
The disclosure is objected to because of the following informalities: 
The paragraphs of the specification, other than in the claims or abstract, may be numbered at the time the application is filed, and should be individually and consecutively numbered using Arabic numerals, so as to unambiguously identify each paragraph. 37 CFR 1.52(b)(6). Not every paragraph in the instant specification is provided its own number. Rather, some numbered paragraphs contain multiple paragraphs. See at least ¶ [0015] and ¶ [0021]. 
The specification reads a “metal position” at least at Pages 11 & 30. It is the Examiner’s position that the specification should instead read a “meta position”.
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 35-37 and 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 35, the instant claim recites a compound according to Formula (1) wherein “only one of Ar1 to Ar3 in Formula (1) is a phenyl group substituted with only one group containing a skeleton represented by Formula (2) and the group containing a skeleton represented by Formula (2) is a group represented by the following Formula (A)”. A skeleton represented by Formula (2) is a 6/5/6 fused ring system containing an oxygen or sulfur atom at the 9-position. A skeleton represented by Formula (A) is a 6/5/6 fused ring system containing a nitrogen atom at the 9-position. Therefore, it is unclear how a skeleton represented by Formula (2) can simultaneously by represented by Formula (A) since the atoms required at the 9-position of the ring system do not overlap in scope. For examination purposes herein, it will be assumed that structures according to Formula (2) and Formula (A) must both be present and are connected to each other (such as through a single bond or a fused ring system). 
11a to R18a is an alkyl group, or excepting for the case where the phenyl group substituted with only one group containing a skeleton represented by the formula (2) is further substituted with an alkyl group, and where at least one of R11a to R18a is an alkyl group, the skeleton represented by the general formula (2) bonds to the carbazole ring in the general formula (A) at the bonding position of R2 or R3 via a single bond therebetween”. 
It is unclear from this phrasing what the multiple situations are that would read on the claim. Namely, the phrase “excepting for the case where…” makes in unclear if a structure wherein the phenyl group substituted with only one group containing a skeleton represented by the formula (2) is further substituted with an alkyl group and wherein at least one of R11a to R18a is an alkyl group AND wherein the skeleton represented by the general formula (2) bonds to the carbazole ring in the general formula (A) at the bonding position of R2 or R3 via a single bond therebetween is intended to be encompassed by the claim. Alternatively, it is unclear if the intended scope of the claim implies that a structure wherein the phenyl group substituted with only one group containing a skeleton represented by the formula (2) is further substituted with an alkyl group and wherein at least one of R11a to R18a is an alkyl group is PREVENTED FROM having the skeleton represented by the general formula (2) bonds to the carbazole ring in the general formula (A) at the bonding position of R2 or R3 via a single bond therebetween.
For examination purposes herein, it will be assumed that a structure meeting at least one of the following scenarios reads on the instant claim:
I. the phenyl group substituted with only one group containing a skeleton represented by the formula (2) is further substituted with an alkyl group
II. at least one of R11a to R18a is an alkyl group
III. the skeleton represented by the general formula (2) bonds to the carbazole ring in the general formula (A) at the bonding position of R2 or R3 via a single bond therebetween.

Regarding Claim 36, the instant claim recites a compound according to Formula (1) wherein only one of Ar1 to Ar3 is a phenyl group substituted with only one group containing a skeleton represented by Formula (2) and the group containing a skeleton represented by Formula (2) is a group represented by Formula (A) which renders the claim indefinite for the reasons discussed above with respect to Claim 35. 

Regarding Claim 37, the instant claim recites the limitation "a metal-position" on Pg. 7, line 3. It is unclear what structure is intended to be encompassed by the recitation of “a metal-position” since there are no metal atoms required in the structures of the claim. It is the Examiner’s position that the claim should read “a meta-position” instead. Accordingly, for examination purposes herein, it will be assumed that the scope of the claim is to include “a meta-position”. 

Regarding Claim 40, the instant claim recites the limitation “at least one of R6c to R10c, and R2c each independently contain a skeleton represented by formula (2)”. It is unclear from this phrasing if BOTH R2c and at least one from R6c to R10c must contain a skeleton represented by Formula (2) (i.e. at least 2 groups contain a skeleton represented by Formula (2)) or if at least one from the group consisting of R2c and R6c to R10c must contain a skeleton represented by Formula (2) (i.e. at least 1 group contains a skeleton represented by Formula (2)). For examination purposes herein, a structure that reads on either of the above interpretations will be assumed to read on the claim. 
Claim 40 also recites the variable “Ar2” on Pg. 9, line 10. The variable Ar2 does not appear in Formula (6) of the instant claim. Therefore, it is unclear how the limitations of the instant claim are to be met. For examination purposes herein, it will be assumed that Ar2 need not be present. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 34-37, 39-40, 42, and 46-54 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jeong et al. (KR 20160107975 A1), hereinafter "Jeong-KR". A machine translation for Jeong is provided and referred to herein for citations as “Jeong-MT”. 
Regarding Claim 34, Jeong teaches compounds for use in an organic light emitting device including triazine compounds A-1, A-4, A-5, and A-8 (Jeong-KR – see Pg. 6) which are each compounds according to Formulae (1) and (2) of the instant claim. Jeong’s A-5 is reproduced below (right) for comparison to Formulae (1) and (2) of the instant claim.

     Instant: 
    PNG
    media_image1.png
    272
    204
    media_image1.png
    Greyscale
   Jeong’s A-5: 
    PNG
    media_image2.png
    240
    340
    media_image2.png
    Greyscale


As seen from the structure above, Jeong’s A-5 meets each of the following limitations set forth in the instant claim:
Ar1
Ar2 and Ar3 are each aryl groups (a phenyl group) substituted with a dibenzothiophene group that is NOT a 4-(benzothiophen-1-yl)carbazole-9-yl group
Ar2 and Ar3 each contain a dibenzothiophene skeleton represented by Formula (2) wherein X is S, R1 is a bonding position, and R2 – R8 are each independently hydrogen

Likewise, Jeong’s A-8 is reproduced below (right) for comparison to Formulae (1) and (2) of the instant claim.

     Instant: 
    PNG
    media_image1.png
    272
    204
    media_image1.png
    Greyscale
   Jeong’s A-8: 
    PNG
    media_image3.png
    265
    410
    media_image3.png
    Greyscale


As seen from the structure above, Jeong’s A-8 meets each of the following limitations set forth in the instant claim:
Ar1 is an unsubstituted aryl group (a phenyl group)
Ar2 and Ar3 are each aryl groups (a phenyl group) substituted with a dibenzothiophene group that is NOT a 4-(benzothiophen-1-yl)carbazole-9-yl group
Ar2 and Ar3 each contain a dibenzothiophene skeleton represented by Formula (2) wherein X is S, R4 is a bonding position, and R1 – R3 & R5 – R8 are each independently hydrogen

Regarding Claims 35-36, Jeong teaches compounds for use in an organic light emitting device including compounds A-1, A-4, A-5, and A-8 according to Claim 34 above wherein two groups represented by Ar2 and Ar3 are phenyl groups substituted with a skeleton represented by Formula (2). Therefore, the conditional statements of the instant claims do not apply to the structures of Jeong and the recited limitations are not required to be present. 

Regarding Claim 37, Jeong teaches the compound A-5 according to Claim 34 above wherein Ar2 and Ar3 are each aryl groups (a phenyl group) substituted with only one skeleton represented by Formula (2) (a dibenzothiophene group). Each said dibenzothiophene group is bonded to the phenyl group at the meta-position relative to the triazine ring at the R1 position via a single bond therebetween. R6 is a hydrogen, not a pyrimidinyl group. 

Regarding Claim 39, Jeong teaches the compounds A-1, A-4, A-5, and A-8 according to Claim 34 above wherein said compounds are represented by Formula (1). A-1, A-4, A-5, and A-8 are also compounds according to Formula (5). A-5 is reproduced below (right) for comparison to Formula (5) of the instant claim.


  Instant: 
    PNG
    media_image4.png
    265
    420
    media_image4.png
    Greyscale
 Jeong’s A-5: 
    PNG
    media_image2.png
    240
    340
    media_image2.png
    Greyscale


As seen from the structure above, Jeong’s A-5 meets each of the following limitations set forth in the instant claim:
Ar1
Ar2 is an aryl group (a phenyl) substituted with a dibenzothiophene group that is NOT a 4-(benzothiophen-1-yl)carbazole-9-yl group
R2b consists of a dibenzothiophene skeleton represented by Formula (2) wherein X is S, R1 is a bonding position, and R2 – R8 are each independently hydrogen
R1b and R3b – R5b are each independently hydrogen 

Regarding Claim 40, Jeong teaches the compounds A-1, A-4, A-5, and A-8 according to Claim 34 above wherein said compounds are represented by Formula (1). A-1, A-4, A-5, and A-8 are also compounds according to Formula (6). A-5 is reproduced below (right) for comparison to Formula (6) of the instant claim.

  Instant: 
    PNG
    media_image5.png
    300
    422
    media_image5.png
    Greyscale
 Jeong’s A-5: 
    PNG
    media_image2.png
    240
    340
    media_image2.png
    Greyscale


As seen from the structure above, Jeong’s A-5 meets each of the following limitations set forth in the instant claim:
Ar1 is an unsubstituted aryl group (a phenyl group)
R2c and R9c consist of a dibenzothiophene skeleton represented by Formula (2) wherein X is S, R1 is a bonding position, and R2 – R8 are each independently hydrogen
the S atom of the dibenzothiophene ring of R2c is not substituted with an O atom
R1c, R3c – R8c, and R10c are each independently hydrogen 

Regarding Claim 42, Jeong teaches an organic light emitting device containing a triazine compound (Jeong-MT – see [0104]) such as A-1, A-4, A-5, and A-8 (Jeong-KR – see Pg. 6). Jeong’s A-5 is reproduced below (right) for comparison to Formulae (1) and (2) of the instant claim.

     Instant: 
    PNG
    media_image1.png
    272
    204
    media_image1.png
    Greyscale
   Jeong’s A-5: 
    PNG
    media_image2.png
    240
    340
    media_image2.png
    Greyscale


As seen from the structure above, Jeong’s A-5 meets each of the following limitations set forth in the instant claim:
Ar1 is an unsubstituted aryl group (a phenyl group)
Ar2 and Ar3 are each aryl groups (a phenyl group) substituted with a dibenzothiophene group that is NOT a 4-(benzothiophen-1-yl)carbazole-9-yl group
Ar2 and Ar3 each contain a dibenzothiophene skeleton represented by Formula (2) wherein X is S, R1 is a bonding position, and R2 – R8 are each independently hydrogen

Regarding Claim 46, Jeong teaches the organic light emitting device according to Claim 42 above containing the compound represented by Formula (1) in the electron transport auxiliary layer which may be a layer adjacent to the light emitting layer (see Jeong-MT [0104]). 

Regarding Claims 47-49, Jeong teaches the compound A-8 according to Claim 34 above wherein Ar2 and Ar3 are each phenyl groups substituted with only one skeleton 4 position via a single bond therebetween. Ar1 of A-8 is an unsubstituted aryl group (a phenyl group). 

Regarding Claims 50-51 and 53-54, Jeong teaches the compound A-5 according to Claim 34 above wherein Ar2 and Ar3 are each phenyl groups substituted with only one skeleton represented by Formula (2) (a dibenzothiophene group). Each said dibenzothiophene group is bonded to the phenyl group at the meta-position relative to the triazine ring at the R1 position via a single bond therebetween.

Regarding Claims 50-52 and 54, Jeong teaches the compound A-8 according to Claim 34 above wherein Ar2 and Ar3 are each phenyl groups substituted with only one skeleton represented by Formula (2) (a dibenzothiophene group). Each said dibenzothiophene group is bonded to the phenyl group at the meta-position relative to the triazine ring at the R4 position via a single bond therebetween.

Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.








Claims 34-37, 39-40, 42, 50-51 and 53-54 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (US 2017/0222160 A1), hereinafter "Lee".
Regarding Claim 34, Lee teaches a triazine compound for use in an organic light emitting device (see [0014]), referred to herein as E101 (see Pg. 61) and reproduced below (right) for comparison to Formulae (1) and (2) of the instant claim.

     Instant: 
    PNG
    media_image1.png
    272
    204
    media_image1.png
    Greyscale
   Lee’s E101: 
    PNG
    media_image6.png
    256
    300
    media_image6.png
    Greyscale


As seen from the structure above, Lee’s E101 meets each of the following limitations set forth in the instant claim:
Ar1 is an unsubstituted aryl group (a phenyl group)
Ar2 and Ar3 are each aryl groups (a phenyl group) substituted with a dibenzothiophene group that is NOT a 4-(benzothiophen-1-yl)carbazole-9-yl group
Ar2 and Ar3 each contain a dibenzothiophene skeleton represented by Formula (2) wherein X is S, R1 is a bonding position, and R2 – R8 are each independently hydrogen

Regarding Claims 35-36, Lee teaches compound E101 according to Claim 34 above wherein two groups represented by Ar2 and Ar3 are phenyl groups substituted with a skeleton represented by Formula (2). Therefore, the conditional statements of the instant claims do not apply to the structure of Lee and the recited limitations are not required to be present. 

Regarding Claim 37, Lee teaches the compound E101 according to Claim 34 above wherein Ar2 and Ar3 are each aryl groups (a phenyl group) substituted with only one skeleton represented by Formula (2) (a dibenzothiophene group). Each said dibenzothiophene group is bonded to the phenyl group at the meta-position relative to the triazine ring at the R1 position via a single bond therebetween. R6 is a hydrogen, not a pyrimidinyl group. 

Regarding Claim 39, Lee teaches the compound E101 according to Claim 34 above wherein E101 is a compound represented by Formula (1). E101 is also a compound according to Formula (5). 

  Instant: 
    PNG
    media_image4.png
    265
    420
    media_image4.png
    Greyscale
  Lee’s E101: 
    PNG
    media_image6.png
    256
    300
    media_image6.png
    Greyscale


As seen from the structure above, Lee’s E101 meets each of the following limitations set forth in the instant claim:
Ar1 is an unsubstituted aryl group (a phenyl group)
Ar2 is an aryl group (a phenyl) substituted with a dibenzothiophene group that is NOT a 4-(benzothiophen-1-yl)carbazole-9-yl group
R2b consists of a dibenzothiophene skeleton represented by Formula (2) wherein X is S, R1 is a bonding position, and R2 – R8 are each independently hydrogen
R1b and R3b – R5b are each independently hydrogen 

Regarding Claim 40, Lee teaches the compound E101 according to Claim 34 above wherein E101 is a compound represented by Formula (1). E101 is also a compound according to Formula (6). 

  Instant: 
    PNG
    media_image5.png
    300
    422
    media_image5.png
    Greyscale
  Lee’s E101: 
    PNG
    media_image6.png
    256
    300
    media_image6.png
    Greyscale


As seen from the structure above, Lee’s E101 meets each of the following limitations set forth in the instant claim:
Ar1 is an unsubstituted aryl group (a phenyl group)
R2c and R9c consist of a dibenzothiophene skeleton represented by Formula (2) wherein X is S, R1 is a bonding position, and R2 – R8 are each independently hydrogen
the S atom of the dibenzothiophene ring of R2c is not substituted with an O atom
R1c, R3c – R8c, and R10c are each independently hydrogen 











Regarding Claim 42, Lee teaches an organic light emitting device containing a triazine compound (see Claims 1&8), referred to herein as E101 (see Pg. 61) and reproduced below (right) for comparison to Formulae (1) and (2) of the instant claim.

     Instant: 
    PNG
    media_image1.png
    272
    204
    media_image1.png
    Greyscale
   Lee’s E101: 
    PNG
    media_image6.png
    256
    300
    media_image6.png
    Greyscale


As seen from the structure above, Lee’s E101 meets each of the following limitations set forth in the instant claim:
Ar1 is an unsubstituted aryl group (a phenyl group)
Ar2 and Ar3 are each aryl groups (a phenyl group) substituted with a dibenzothiophene group that is NOT a 4-(benzothiophen-1-yl)carbazole-9-yl group
Ar2 and Ar3 each contain a dibenzothiophene skeleton represented by Formula (2) wherein X is S, R1 is a bonding position, and R2 – R8 are each independently hydrogen

Regarding Claims 50-51 and 53-54, Lee teaches the compound E101 according to Claim 34 above wherein Ar2 and Ar3 are each phenyl groups substituted with only one skeleton represented by Formula (2) (a dibenzothiophene group). Each said dibenzothiophene group is bonded to the phenyl group at the meta-position relative to the triazine ring at the R1 position via a single bond therebetween.

Claims 34-40 and 42 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Parham et al. (US 2017/0062736 A1), hereinafter "Parham".
Regarding Claim 34, Parham teaches a triazine compound for use in an organic light emitting device, referred to herein as P16 (see Pg. 16) and reproduced below (right) for comparison to Formulae (1) and (2) of the instant claim.

     Instant: 
    PNG
    media_image1.png
    272
    204
    media_image1.png
    Greyscale
   Parham’s P16: 
    PNG
    media_image7.png
    303
    377
    media_image7.png
    Greyscale


As seen from the structure above, Parham’s P16 meets each of the following limitations set forth in the instant claim:
Ar1 and Ar2 are each independently an unsubstituted aryl group (a phenyl group)
Ar3 is an aryl group (a phenyl group) substituted with a dibenzofuran group that is NOT a 4-(benzofuran-1-yl)carbazole-9-yl group
Ar3 contains a dibenzofuran skeleton represented by Formula (2) wherein X is O, R1 is a bonding position to the phenyl group, R6 is a substituent (a phenyl-substituted carbazole moiety), and R2 – R5 and R7 – R8 are each independently hydrogen

Regarding Claims 35-36, Parham teaches compound P16 according to Claim 34 above wherein only Ar3 is a phenyl group substituted with only one dibenzofuran group that is a skeleton represented by Formula (2). Said dibenzofuran group is further substituted by a carbazole moiety that is a group according to Formula (A) but none of R12a to R16a are 

                Instant: 
    PNG
    media_image8.png
    226
    187
    media_image8.png
    Greyscale
   Parham’s P16: 
    PNG
    media_image7.png
    303
    377
    media_image7.png
    Greyscale


 Therefore, the conditional statements of the instant claims do not apply to the structure of Parham and the recited limitations are not required to be present. 

Regarding Claim 37, Parham teaches the compound P16 according to Claim 34 above wherein only Ar3 is an aryl group (a phenyl group) substituted with only one skeleton represented by Formula (2) (a dibenzofuran group). Therefore, the conditional statements of the instant claims do not apply to the structure of Parham and the recited limitations are not required to be present.

Regarding Claim 38, Parham teaches the compound P16 according to Claim 34 above wherein P16 is a compound represented by Formula (1). P16 is also a compound according to Formula (4). 
  Instant: 
    PNG
    media_image9.png
    284
    427
    media_image9.png
    Greyscale
  Parham’s P16: 
    PNG
    media_image7.png
    303
    377
    media_image7.png
    Greyscale


Ar1 and Ar2 are each independently an unsubstituted aryl group (a phenyl group)
R3a contains a dibenzofuran skeleton represented by Formula (2) wherein X is O, R1 is a bonding position to the phenyl group, R6 is a substituent (a phenyl-substituted carbazole moiety), and R2 – R5 and R7 – R8 are each independently hydrogen
R1a – R2a and R4a – R5a are each independently hydrogen 

Regarding Claim 39, Parham teaches the compound P16 according to Claim 34 above wherein P16 is a compound represented by Formula (1). P16 is also a compound according to Formula (5). 

  Instant: 
    PNG
    media_image4.png
    265
    420
    media_image4.png
    Greyscale
Parham’s P16: 
    PNG
    media_image7.png
    303
    377
    media_image7.png
    Greyscale


As seen from the structure above, Parham’s P16 meets each of the following limitations set forth in the instant claim:
Ar1 and Ar2 are each independently an unsubstituted aryl group (a phenyl group)
R3b contains a dibenzofuran skeleton represented by Formula (2) wherein X is O, R1 is a bonding position to the phenyl group, R6 is a substituent (a phenyl-substituted carbazole moiety), and R2 – R5 and R7 – R8 are each independently hydrogen
R1b – R2b and R4b – R5b are each independently hydrogen 

Regarding Claim 40, Parham teaches the compound P16 according to Claim 34 above wherein P16 is a compound represented by Formula (1). P16 is also a compound according to Formula (6). 

  Instant: 
    PNG
    media_image5.png
    300
    422
    media_image5.png
    Greyscale
Parham’s P16: 
    PNG
    media_image7.png
    303
    377
    media_image7.png
    Greyscale


As seen from the structure above, Parham’s P16 meets each of the following limitations set forth in the instant claim:
Ar1 is an unsubstituted aryl group (a phenyl group)
R8c contains a dibenzofuran skeleton represented by Formula (2) wherein X is O, R1 is a bonding position to the phenyl group, R6 is a substituent (a phenyl-substituted carbazole moiety), and R2 – R5 and R7 – R8 are each independently hydrogen
R1c – R7c and R9c – R10c are each independently hydrogen 

Examiner notes that Parham’s P16 reads on the instant claim given the following interpretation which was discussed above with respect to the rejection of Claim 40 under 35 U.S.C. § 112 (b): at least one from the group consisting of R2c and R6c to R10c must contain a skeleton represented by Formula (2) (i.e. at least 1 group contains a skeleton represented by Formula (2)).



Regarding Claim 42, Parham teaches an organic light emitting device containing a triazine compound (see [0013], [0116], and [0122]), referred to herein as P16 (see Pg. 16) and reproduced below (right) for comparison to Formulae (1) and (2) of the instant claim.

     Instant: 
    PNG
    media_image1.png
    272
    204
    media_image1.png
    Greyscale
   Parham’s P16: 
    PNG
    media_image7.png
    303
    377
    media_image7.png
    Greyscale


As seen from the structure above, Parham’s P16 meets each of the following limitations set forth in the instant claim:
Ar1 and Ar2 are each independently an unsubstituted aryl group (a phenyl group)
Ar3 is an aryl group (a phenyl group) substituted with a dibenzofuran group that is NOT a 4-(benzofuran-1-yl)carbazole-9-yl group
Ar3 contains a dibenzofuran skeleton represented by Formula (2) wherein X is O, R1 is a bonding position to the phenyl group, R6 is a substituent (a phenyl-substituted carbazole moiety), and R2 – R5 and R7 – R8 are each independently hydrogen






Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or                   nonobviousness.


Claims 47-52 and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2017/0222160 A1), hereinafter "Lee", as applied to Claim 34 above.
Regarding Claims 47-52 and 54, Lee teaches the compound E101 (see Pg. 61) for use in an organic light emitting device (see [0014]) according to Claim 34 above wherein Ar1 is an unsubstituted aryl group (a phenyl group) and Ar2 & Ar3 are each phenyl groups substituted with only one skeleton represented by Formula (2) (a dibenzothiophene group). Each said 1 position via a single bond therebetween. 
The general formula of Lee does encompass structures wherein the dibenzothiophene moiety is bonded at the position equivalent to R4 (see Claims 1 & 2 and Formula B). Likewise, Lee teaches exemplary compounds wherein a dibenzothiophene group is bonded at the position equivalent to R4 (see for example E120 on Pg. 66). However, Lee does not explicitly teach a compound corresponding to E101 wherein the dibenzothiophene groups are bonded to the phenyl group at the meta-position relative to the triazine ring at the R4 position of the dibenzothiophene moiety rather than the R1 position. 
Given the general formula and teachings of Lee, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to make the positional isomer of Lee’s E101 wherein the dibenzothiophene substituents are attached to the phenyl group via the R4 position (rather than the R1 position). One of ordinary skill in the art would have been motivated to produce the positional isomers of the compound represented by E101 in order to pursue the known options within their technical grasp and would expect the isomeric compounds to be useful in the organic layer of the OLED or Lee and to possess the properties taught by Lee. A prima facie case of obviousness exists when chemical compounds have very close structural similarity and similar utilities. See MPEP § 2144.09 I. When compounds which are positional isomers of homologs are of sufficiently close structural similarity, there is an expectation that such compounds possess similar properties. See MPEP § 2144.09 II. 




Such a modification would yield a compound with the following chemical structure which reads on the structures recited in the instant claims. 

Lee’s MODIFIED E101: 
    PNG
    media_image10.png
    253
    287
    media_image10.png
    Greyscale


Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Parham et al. (US 2017/0062736 A1), hereinafter "Parham", as applied to Claim 42 above.
Regarding Claim 46, Parham teaches the organic light emitting device according to Claim 42 above comprising P16. Parham also teaches that the materials of the present invention are suitable for use in OELDs as a hole-transport/electron-blocking material or a hole-blocking material, among others (see [0013]). Furthermore, Parham suggests that the OLEDs have in principle a layer structure wherein the emission layer is adjacent to the electron-blocking layer on the anode side and the hole-blocking layer on the cathode side (see [0198]). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to form the OLED with the layer structure taught by Parham and with an electron-blocking layer and/or a hole-blocking layer comprising P16 (thereby meeting the limitation of the instant claim wherein the compound represented by Formula (1) is in a layer adjacent to the light emitting layer). One of ordinary skill in the art would have done so with a reasonable expectation of success in practicing the invention of Parham since one would have reasonably expected the compound P16 to predictably maintain its respective properties after placed in an electron-blocking layer and/or a 
Likewise, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention form the electron-blocking layer and/or the hole-blocking layer using P16 because it would have been a choice from a finite number of identified, predictable solutions of a compound useful in said layers of the OLED of Parham and possessing the benefits taught by Parham. One of ordinary skill in the art would have been motivated to produce additional devices comprising P16 having the benefits taught by Parham in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  MPEP § 2143 (E).

Claims 43-45 are rejected under 35 U.S.C. 103 as being unpatentable over Parham et al. (US 2017/0062736 A1), hereinafter "Parham", as applied to Claim 42 above, and further in view of Li et al. ("Highly Efficient Organic Light-Emitting Diode Based on a Hidden Thermally Activated Delayed Fluorescence Channel in a Heptazine Derivative." Advanced Materials (2013). Vol 25. Pg 3319-3323.), hereinafter “Li”. 
Regarding Claim 43-44, Parham teaches the organic light emitting device according to Claim 42 above comprising P16. Parham teaches that the inventive materials are suitable for use in fluorescent OLEDs as a matrix material in an emission layer of the device wherein the matrix material is in combination with one or more 
 Parham suggests that preferred fluorescent dopants are selected from the class of arylamines (see [0138]) but remains silent with respect to the property wherein the fluorescent dopants radiate delayed fluorescence. 
In the analogous art of organic light-emitting diodes, Li teaches an efficient orange-red TADF emitter 4,4’,4’’-(1,3,3a1,4,6,7,9-heptaazaphenalene-2,5,8-triyl)tris(N,N-bis(4-(tert-butyl)phenyl)aniline), referred to herein as HAP-3TPA and reproduced below (see Pg. 3320).
Li HAP-3TPA: 
    PNG
    media_image11.png
    452
    505
    media_image11.png
    Greyscale


Li reports that an OLED incorporating HAP-3TPA exhibits high EL performance (see Pg. 3319), specifically strong delayed fluorescence and high EL efficiency (see Pg. 3322). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date 

Regarding Claim 45, Parham in view of Li teaches the organic light emitting device according to Claim 44 above. Parham also teaches that the proportion of matrix material (P16 – corresponding to the compound represented by Formula (1)) is preferably between 92-99.5% by vol. for fluorescent emitting layers (see [0127]). One of ordinary skill in the art would expect the above vol% range to fall within, or at least overlap, the claimed range wherein the content of the compound according to Formula (1) is present in the light-emitting layer is more than 50% by weight.
Likewise, Li teaches an organic light emitting device containing an emitting layer of 6 ± 1 wt% HAP-3TPA in a host material (see Pg. 3320). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to form the device taught of Claim 44 above wherein the emissive layer contains approximately 6 wt% HAP-3TPA and approximately 94 wt% P16 as a matrix material since Li suggests such a dopant concentration is suitable for fabrication of an OLED. One of ordinary skill in the art would have reasonably expected the elements of Parham and Li to predictably maintain their respective properties or functions after they have been combined at such a concentration. Combining prior 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA ELIZABETH RICHARDSON whose telephone number is (571)272-5136.  The examiner can normally be reached on M-F, 7:30 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571)270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.E.R./Examiner, Art Unit 1789                                                                                                                                                                                                        

/MARLA D MCCONNELL/            Supervisory Patent Examiner, Art Unit 1789